USCA4 Appeal: 22-4052      Doc: 27         Filed: 12/22/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4052


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ASHLEY BRYON FISHER, a/k/a Ponchie,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:20-cr-00453-JFA-10)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Mario A. Pacella, STROM LAW FIRM, LLC, Columbia, South Carolina,
        for Appellant. Andrew Robert de Holl, OFFICE OF THE UNITED STATES
        ATTORNEY, Charleston, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4052      Doc: 27          Filed: 12/22/2022     Pg: 2 of 4




        PER CURIAM:

               Ashley Bryon Fisher pled guilty, pursuant to a written plea agreement, to conspiracy

        to possess with intent to distribute and to distribute 280 grams or more of cocaine base and

        500 grams or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846. The

        district court sentenced Fisher, below the advisory Sentencing Guidelines range, to 84

        months’ imprisonment. On appeal, counsel for Fisher has filed a brief pursuant to Anders

        v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal,

        but questioning whether the district court reversibly erred in calculating Fisher’s criminal

        history. Although notified of his right to file a pro se supplemental brief, Fisher has not

        filed one. The Government elected to not file a brief. We affirm.

               We review Fisher’s sentence for reasonableness under a deferential abuse of

        discretion standard. Gall v. United States, 552 U.S. 38, 41, 51 (2007). The first step in

        this review requires us to “ensure that the district court committed no significant procedural

        error, such as failing to calculate (or improperly calculating) the Guidelines range, treating

        the Guidelines as mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting

        a sentence based on clearly erroneous facts, or failing to adequately explain the chosen

        sentence.” Id. at 51. Generally, when reviewing a district court’s application of the

        Guidelines, we review the district court’s legal conclusions de novo and its factual

        conclusions for clear error. United States v. Allen, 909 F.3d 671, 677 (4th Cir. 2018).

               Under the Guidelines, prior sentences exceeding one year and one month generally

        are assigned three criminal history points. U.S. Sentencing Guidelines Manual § 4A1.1(a)

        (2021). However, any sentence imposed more than 15 years before the commencement of

                                                      2
USCA4 Appeal: 22-4052      Doc: 27         Filed: 12/22/2022     Pg: 3 of 4




        the instant offense should not be counted unless the defendant’s incarceration extended

        into the 15-year period. USSG §§ 4A1.1 cmt. n.1, 4A1.2(e)(1) & cmt. n.8.

               Fisher was assessed three criminal history points each for two prior five-year

        sentences imposed in June 2001. * He contends that the district court erred in scoring

        criminal history points for these sentences, arguing that he was released from custody more

        than 15 years before he committed the instant conspiracy offense. However, Fisher was

        released from incarceration on the prior sentences on June 1, 2004. By Fisher’s own

        admission, he became involved in the instant drug trafficking conspiracy no later than

        January 2019. Therefore, his prior terms of imprisonment extended into the 15 years

        preceding the commencement of his instant offense. We conclude that the district court

        properly calculated the criminal history points for these sentences and our review of the

        record convinces us that Fisher’s sentence is procedurally reasonable.

               We next review the substantive reasonableness of the sentence, “tak[ing] into

        account the totality of the circumstances.” Gall, 552 U.S. at 51. Any sentence within or

        below a properly calculated Guidelines range is presumptively substantively reasonable,

        and that presumption may be rebutted only by a showing that the sentence is unreasonable

        when measured against the § 3553(a) factors. United States v. Louthian, 756 F.3d 295, 306

        (4th Cir. 2014). Fisher has failed to rebut the presumption of reasonableness accorded his

        below-Guidelines sentence.


               *
                The prior sentences were imposed on the same day, but are counted separately
        because Fisher was arrested for the first offense before he committed the second offense.
        USSG § 4A1.2(a)(2).

                                                    3
USCA4 Appeal: 22-4052      Doc: 27         Filed: 12/22/2022     Pg: 4 of 4




               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Fisher, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Fisher requests that a petition be

        filed, but counsel believes that such a petition would be frivolous, then counsel may move

        in this court for leave to withdraw from representation. Counsel’s motion must state that

        a copy thereof was served on Fisher. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     4